EXAMINER'S AMENDMENT

Applicant’s proposed amendments filed January 6, 2022 have been entered.  In conjunction to these amendments, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Cutchins on February 2, 2022.
The application has been amended as follows: 
In Claim 1, Line 8, “in the compound (A-2)” has been substituted with --in each of the at least two different compounds (A-2)--
In Claim 2, Line 2, “the compounds (A-2)” has been substituted with --the at least two different compounds (A-2)--
In Claim 14, Line 2, “each compound (A-2)” has been substituted with --each of the at least two different compounds (A-2)--


The following is an examiner’s statement of reasons for allowance: the subject matter of Claim 16, now canceled, has been incorporated into independent Claim 1.  This subject matter was indicated to be allowable over the prior art for the reasons detailed in the Office action of October 12, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1764